Ross and Alexander, JJ.,
dissent in part in a memorandum by Ross, J., as follows: I agree with the majority insofar as they reverse Special Term’s order and strike defendant’s answer. However, I find that sanction to be inadequate, based upon the willful nature of defendant’s conduct. In an affidavit, dated February 7, 1984, Paul Leff, who is the treasurer of defendant, admits in pertinent part, that defendant purchased “from plaintiff 100,000 yards of Amunzen Georgette Bleached White P. F. P. (Prepared for Printing) 100% polyester fabric at the price of $1.45 per linear yard”, that defendant used approximately 8,500 yards of this fabric in making printed goods, and, that, on May 19,1983, defendant sold 90,881 yards of the subject material to a third party. It is undisputed that, when defendant made the May 19 sale, there was in effect a temporary restraining order issued by Special Term, which specifically enjoined *300defendant from making such a sale. This court unanimously held in Sony Corp. v Savemart, Inc. (59 AD2d 676) that behavior such as displayed by defendant herein justifies, in addition to striking the answer, the awarding of judgment to the plaintiff in the entire amount claimed by it. Therefore, I would apply this Sony rule and award judgment to the plaintiff in the amount of $145,558.25. Consequently, the conduct of this defendant warrants imposing the ultimate sanction of a “judgment by default against the disobedient party” (CPLR 3126, subd 3).